Citation Nr: 0819353	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-42 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1952 to December 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a decision in April 2007, the Board denied the claim of 
service connection for bilateral hearing loss.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
March 2008, the Court granted a Joint Motion for Remand of 
the parties (i.e., the Secretary of VA and the veteran), and 
vacated the Board's decision and remanded the case to the 
Board for readjudication consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 

REMAND

In the Joint Motion for Remand, the parties agreed that a 
remand was necessary to obtain a new medical examination, 
which acknowledges the veteran's in-service incurrence of 
noise exposure as a gunner's mate in the Navy during the 
Korean War, which is shown in the record, and a medical nexus 
opinion addressing whether or not there was a relationship 
between the in-service noise exposure and the current 
bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
audiology examination to determine 
whether it is at least as likely as not 
that the bilateral hearing loss is 
related to 
the veteran's in-service noise exposure 
as a gunner's mate in the Navy during 
the Korean War.  The claims folder must 
be made available to the examiner. 

In formulating the opinion, the 
examiner is asked to consider the 
statement of a private physician, C.H., 
M.D., dated in October 2004, and the VA 
medical examination report, dated in 
January 2004.  

The examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility", rather it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation. 

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


